DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 06 January 2022.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 6-7, 13-14, 20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 2-21 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Usman Khan (Reg. No. 70,439) on 01 March 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 2, 9, 16 have been amended as follows:

2. (Currently Amended) A computer-implemented method to monitor a property, comprising:
receiving audio data from a sensor of a monitoring system without receiving video data from the monitoring system;
determining (i) whether an alert condition is satisfied based on the received audio data, and (ii) a location associated with the alert condition based on time delay and attenuation of audio signals in the received audio data;
in response to determining that the alert condition is satisfied based on the received audio data:
activating a video camera of the monitoring system to obtain video data;
receiving the video data from the video camera;
determining, based on the received video data, whether a security event associated with the alert condition at the location associated with the alert condition exists; and
in response to determining that the security event associated with the alert condition exists, performing a monitoring system action.


a sensor to detect audio signals and transmit audio data corresponding to the audio signals to a processor; and
the processor configured to:
receive audio data from a sensor of a monitoring system without receiving video data from the monitoring system;
determine (i) whether an alert condition is satisfied based on the received audio data, and (ii) a location associated with the alert condition based on time delay and attenuation of audio signals in received the audio data;
in response to determining that the alert condition is satisfied based on the received audio data:
activate a video camera of the monitoring system to obtain video data;
receive the video data from the video camera;
determine, based on the video received data, whether a security event associated with the alert condition at the location associated with the alert condition exists; and
in response to determining that the security event associated with the alert condition exists, perform a monitoring system action.

16. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving audio data from a sensor of a monitoring system without receiving 
determining (i) whether an alert condition is satisfied based on the received audio data, and (ii) a location associated with the alert condition based on time delay and attenuation of audio signals in the received audio data;
in response to determining that the alert condition is satisfied based on the received audio data:
activating a video camera of the monitoring system to obtain video data;
receiving the video data from the video camera;
determining, based on the received video data, whether a security event associated with the alert condition at the location associated with the alert condition exists; and
in response to determining that the security event associated with the alert condition exists, performing a monitoring system action.

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, the prior art of record does not show or suggest the combination of the following limitations: “whether an alert condition is satisfied based on the audio data, and (ii) a location associated with the alert condition based on time delay and attenuation of audio signals in the audio data; in response to determining that the alert condition is satisfied: activating a video camera of the monitoring system to obtain video data; receiving the video data from the video camera; determining, based on the video data, whether a security event associated with the alert condition at the location associated with the alert condition exists”.

Regarding claim 9 and 16, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 2.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Mandava et al. US Patent Application Publication No. 2016/0103218 teaches collision detection system and method of operation.

2.	Fridental et al. US Patent Application Publication No. 2016/0321506 teaches methods and systems for audiovisual communication.

3.	Woodard et al. US Patent Application Publication No. 2006/0265195 teaches combination alarm device with enhanced wireless notification and position location features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633